DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/29/2022, with respect to Shultz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perez et al US2017021182.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrejsa et al US20140061322 in view of Perez et al US20170211822.
Regarding claim 1, Hrejsa et al US20140061322 discloses a method of controlling a furnace in a multi-zone system, the method comprising: 
monitoring, by an HVAC controller of an HVAC system, a temperature of each zone of a plurality of zones (Fig. 1, thermostats for respective zones ¶25); 
determining, by the HVAC controller, if the temperature of at least one zone of the plurality of zones is less than a threshold temperature (¶25, ¶32, Fig. 3); 
responsive to a determination that the temperature of at least one zone of the plurality of zones is less than the threshold temperature, powering on the HVAC system to satisfy a heating demand of the zone having a temperature less than the threshold temperature (¶32, Fig. 3); 
monitoring, by the HVAC controller, an outlet temperature of the furnace (temperature sensor 194, Fig. 1); 
Hrejsa does not expressly disclose determining, by the HVAC controller, if the outlet temperature is greater than an outlet temperature threshold, wherein the outlet temperature threshold is selected to be a temperature less than a shut-off temperature threshold to prevent the HVAC system from automatically shutting down in response to elevated temperatures; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace.
Perez et al US20170211822 teaches a method of controlling a furnace wherein a controller determines, if an outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace (Fig. 7, ¶89, ¶90, ).  Best seen in Fig. 7, the furnace control method of Perez adjusts the furnace such that the temperature rise is below an upper temperature limit TR2.  As seen in Fig. 7 the furnace continues operation after this adjustment occurs, therefore TR2 is not a shut-off or cutout temperature limit.  ¶89, and Tables 2 and 3 discuss various heating stages and the modulating of gas valves.   Perez teaches that such a control system improves discharge air temperature control (¶25) and increases the overall range of temperatures and heat output that can be provided by the heating system in addition to other technical advantages (¶7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hrejsa with the thermal threshold control step taught by Perez since doing so amounts to a known technique for controlling furnaces with the known predictable result of improving discharge air temperature control (¶25) and increasing the overall range of temperatures and heat output provided by the heating system.  

Regarding claim 2, the previously combined references teach the method of claim 1, comprising: determining, by the HVAC controller, if the heating demand has been satisfied (Hrejsa, Fig. 3, 375, 335, 370); and responsive to a determination that the heating demand has not been satisfied, returning to the monitoring step (Hrejsa, ¶32, ¶25 during routing operation of the device, monitoring of the zone temperatures will continue).
Regarding claim 3, the previously combined references teach the method of claim 1, wherein the powering on the HVAC system comprises adjusting a damper to direct a flow of conditioned air in the HVAC system to the at least one zone of the plurality of zones having a temperature less than the threshold temperature (Hrejsa , ¶26).
Regarding claim 4, the previously combined references teach the method of claim 1, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned at an outlet of the furnace (Hrejsa, discharge air temperature sensor 194, ¶24).
Regarding claim 5, the previously combined references teach the method of claim 1, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned in an air duct coupled to an outlet of the furnace (Hrejsa Fig. 1, ¶24).

Regarding claim 8, Hrejsa et al US20140061322 discloses a method of controlling a furnace in a multi-zone HVAC system (Fig. 1), the method comprising: 
monitoring, by an HVAC controller of the multi-zone HVAC system, an outlet temperature of the furnace (temperature sensor 194, Fig. 1); 
Hrejsa does not expressly disclose determining, by the HVAC controller, if the outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace.
Perez et al US20170211822 teaches a method of controlling a furnace wherein a controller determines, if the outlet temperature is greater than an outlet temperature threshold; and responsive to a determination that the outlet temperature is greater than the outlet temperature threshold, modulating a gas valve to reduce a flow of gas to the furnace (¶21, thermal limit sensor 50 limits gas supply to the burner via a valve in order to reduce the temperature).  Perez teaches that such a step ensures that the device operates within specific limits established by the manufactures or industry standards (¶3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Hrejsa with the thermal limit control step taught by Perez since doing so amounts to a known technique for controlling furnaces with the known predictable result of ensuring the device operates within rated limits.  
Regarding claim 9, the previously combined references teach the method of claim 8, comprising: determining, by the HVAC controller, if a heating demand of the multi-zone HVAC system has been satisfied (Hrejsa, Fig. 3, 375, 335, 370); and responsive to a determination that the heating demand has not been satisfied, returning to the monitoring step (Hrejsa, ¶32, ¶25 during routing operation of the device, monitoring of the zone temperatures will continue).
Regarding claim 10, the previously combined references teach the method of claim 8, comprising adjusting a damper to direct a flow of conditioned air in the multi-zone HVAC system to a zone of the multi-zone HVAC system having a temperature less than a threshold temperature (Hrejsa , ¶26).
Regarding claim 11, the previously combined references teach the method of claim 8, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned at an outlet of the furnace (Hrejsa, discharge air temperature sensor 194, ¶24).
Regarding claim 12, the previously combined references teach the method of claim 8, wherein the monitoring the outlet temperature of the furnace comprises reading a temperature of a temperature sensor positioned in an air duct coupled to an outlet of the furnace (Hrejsa Fig. 1, ¶24).

Claim(s) 6, 7, 13, 14 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hrejsa et al US20140061322 in view of Perez et al US20170211822 and in view of Gierula et al. US20020092516.  
Regarding claim 6, Hrejsa does not expressly disclose the method of claim 1, wherein the gas valve is a two-stage gas valve with a low- flow rate and a high-flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a two-stage valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Regarding claim 7, Hrejsa does not expressly disclose the method of claim 1, wherein the gas valve is a variable-stage gas valve with a variable flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a full modulated valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Regarding claim 13, Hrejsa does not expressly disclose the method of claim 8, wherein the gas valve is a two-stage gas valve with a low- flow rate and a high-flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a two-stage valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Regarding claim 14, Hrejsa does not expressly disclose the method of claim 8, wherein the gas valve is a variable-stage gas valve with a variable flow rate.
Hrejsa teaches one skilled in the art will understand that more gas valves and/or a different combination or arrangement of gas valves may be employed to supply fuel for multiple operation stages (¶19).
Gierula et al. US20020092516 teaches a gas fired furnace wherein the gas valve may be a single or two stage or full modulated valve (Claim 21).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a full modulated valve as taught by Gierula since doing so amounts to a simple substitution of known valving arrangements in the art, with the known predictable result of providing multiple operation stages.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                    

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762